Citation Nr: 0527262	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  01-04 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for rheumatoid arthritis.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.
Procedural History

The veteran had active duty from August 1990 to January 2000.

In November 1999, the RO received the veteran's claim of 
entitlement to service connection of arthritis.  The December 
2000 rating decision granted service connection of rheumatoid 
arthritis and a 20 percent disability rating was assigned 
effective January 26, 2000.  The veteran disagreed with the 
initially assigned disability rating and initiated this 
appeal.  The appeal was perfected by the timely submission of 
the veteran's substantive appeal (VA Form 9) in April 2001.

This matter was previously before the Board in September 
2003.  At that time, the Board remanded this case to the 
Veterans Benefits Administration for further development to 
include a VA examination.  After the requested development 
was accomplished, the Agency of Original Jurisdiction (AOJ) 
issued a Supplemental Statement of the Case (SSOC) in June 
2005.  The June 2005 SSOC continued the initial assignment of 
the 20 percent disability rating.  Therefore, the matter has 
been returned to the Board for further appellate review.


FINDING OF FACT

The veteran's rheumatoid arthritis manifests as a well-
established diagnosis with pain in the affected joints which 
include his thoracolumbar spine, left toes, left hand, knees 
and ankles; reports of morning stiffness; and a slight 
reduction in the range of motion of the thoracolumbar spine, 
knees and ankles.  

CONCLUSION OF LAW

The criteria for a disability rating in excess of the 
currently assigned 20 percent for rheumatoid arthritis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5002, 5228, 5229, 5230, 5235-5243, 
5260, 5261, 5271, 5278 (2004); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the March 
2001 SOC, the May 2003 SSOC and the June 2005 SSOC of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, letters were sent to the veteran in May 
2001 and May 2004 which were specifically intended to address 
the requirements of the VCAA.  The May 2004 letter from the 
AOJ explained in detail the evidence needed to substantiate 
his claim, such as private and VA medical records.  Moreover, 
the letter advised the veteran that in order to receive an 
increased rating the evidence must show "that your service-
connected rheumatoid arthritis has increased in severity."  
Additionally the letter provided the veteran with a list of 
evidence received since the March 2002 SSOC.  Thus, this 
letter, along with the March 2001 SOC, May 2003 SSOC and June 
2005 SSOC, not only notified the veteran of the evidence 
already of record, but also notified him specifically of the 
additional evidence that was needed in his case.

Second, the AOJ must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the May 
2004 letter, the veteran was informed that "VA is 
responsible for getting...relevant records from any Federal 
agency.  This may include medical records from the military, 
VA hospitals... or from the Social Security Administration." 

Third, the AOJ must inform the claimant of the information 
and evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The AOJ informed the veteran in its May 2004 letter that he 
was responsible to provide "enough information about your 
records so that we can request them from the person or agency 
who has them...It's still your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency."  [Emphasis as 
in the original letter.]

Finally, the AOJ must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The May 2004 letter directed the veteran 
to "Please provide us with any evidence or information you 
may have pertaining to your appeal." [Emphasis as in the 
original letter].  See the May 12, 2004 VCAA letter at page 
2.  This request complies with the requirements of 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the AOJ.  

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim, which was by rating decision in December 2000.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran was subsequently provided with VCAA notice 
through the May 2004 VCAA letter, and the claim was 
readjudicated in the June 2005 SSOC, after the veteran was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of the claim by VA.  
The veteran has pointed to no prejudice resulting from the 
timing of the VCAA notice. 

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records and VA outpatient medical 
records.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  The Board is not aware of a basis for 
speculating that any other relevant VA or private treatment 
records exist that have not been obtained.  

During the course of the claim, the veteran was accorded two 
VA Compensation and Pension (C & P) examinations, in May 2000 
and December 2004, the latter pursuant to the Board's 
September 2003 remand.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's arthritis since he was last 
examined and subsequent treatment records from January 2005 
have been obtained.  The veteran has not reported receiving 
any additional, more recent treatment specifically for this 
condition, and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  In 
addition, the Board's remand directives have been fully 
complied with.  Cf. Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The Board additionally observes that the veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  The veteran was advised of his 
options for submitting personal testimony.  In his April 2001 
appeal, the veteran informed VA that he did not wish to have 
a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder. Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern]. In Fenderson, the 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Analysis

The medical evidence of record, specifically the May 2000 VA 
examination and the December 2004 VA examination, indicates 
that the veteran has been diagnosed with rheumatoid 
arthritis.  Under the VA rating schedule, rheumatoid 
arthritis is evaluated under Diagnostic Code (DC) 5002.  The 
Board notes in passing that the veteran's VA rheumatology 
treatment records indicate occasional diagnoses of both 
reactive arthritis and undifferentiated spondyloarthropathy.  
However, as both VA examiners have confirmed the veteran's 
diagnosis of rheumatoid arthritis, it will be continued to be 
evaluated under that criteria.  

The veteran's rheumatoid arthritis is currently rated as 20 
percent disabling under DC 5002.  Under this Code, a 20 
percent evaluation is warranted where there are one or two 
exacerbations a year in a well-established diagnosis.  A 40 
percent evaluation is warranted for symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year.  A 60 
percent evaluation applies where the evidence demonstrates 
symptomatology less than the criteria for 100 percent, but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
4 or more times a year, or a lesser number over prolonged 
periods.  Finally, a 100 percent evaluation is warranted for 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (2004).

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved. Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5002. It is noted that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion and that 
the ratings for active process will not be combined with the 
residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5002 (2004).


As noted above, in order to be entitled to the next-higher 40 
percent disability evaluation under DC 5002, the evidence 
must demonstrate symptom combinations productive of definite 
impairment of health, objectively supported by examination 
findings, or incapacitating exacerbations occurring three or 
more times a year.  While the Code section does not define 
what constitutes an "incapacitating episode," the word 
"incapacitate" is defined as follows: "to deprive of strength 
or ability."  Webster's II New Riverside University 
Dictionary (1988), page 618.

Based on its review of the medical evidence of record, 
consisting of two VA examinations and the veteran's 
intermittent treatment records, the Board has determined that 
the criteria for the assignment of a 40 percent evaluation 
have not been met.  The medical evidence does not indicate 
that the veteran's arthritis symptoms are productive of a 
definite health impairment.  Treatment records from March 
2001, July 2001, May 2002, October 2002 and January 2005 are 
pertinently negative for any findings of systemic impairment 
due to the veteran's arthritis.  The October 2002 treatment 
record specifically noted that there was no evidence of 
enthesitis (inflammation).  At his May 2004 VA examination, 
the veteran reported morning stiffness which improves upon 
motion and a hot shower.  Also at the May 2004 examination, 
there was no evidence of systemic impairment due to 
arthritis.  The veteran reported that his condition had not 
required treatment during the previous 14 months and that 
pain was being controlled with over the counter medications.  

The only evidence of record indicative of a definite health 
impairment potentially attributable to the veteran's 
rheumatoid arthritis is a finding of mild anemia and the 
examiner's report of apparent stiffness in certain of the 
veteran's joints as well as pain and fatigue in certain 
joints on palpation in the May 2000 VA examination report.  
The July 2001 and May 2002 VA outpatient treatment records 
reflect laboratory results also consistent with mild anemia 
(that is - low red blood cell count).  Although the 
outpatient treatment records do not diagnose anemia nor label 
it as mild, it is clear that the decrease in red blood cells 
is of a mild level because the 2001 and 2002 laboratory tests 
actually showed more red blood cells than the 2000 VA 
examination (4.6 and 4.5, respectively, versus 4.2).  If the 
2000 result was labeled mild by the examiner, then it 
necessarily follows that subsequent testing showing better 
results could also be no more than mild.

Moreover, the volume of medical evidence including the 
longitudinal treatment information and the more recent 
December 2004 VA examination do not indicate objectively 
apparent stiffness, pain or fatigue on palpation.  Moreover, 
December 2004 VA examination does not include objective 
examination findings supporting the position that the veteran 
suffers from a definitive health impairment due to arthritis.  
At the December 2004 VA examination the veteran reported no 
flare-ups and the examiner further found that there was no 
history of recurrent swelling, redness, heat, weakness, lack 
of endurance or fatigability.  The veteran's gait was normal, 
and he demonstrated no evidence of pain when walking.  He was 
well muscled with no muscle atrophy, clearly indicating he 
remains able to participate in physical activity to a 
sufficient extent.  Additionally, the veteran has lost no 
time from work due to his condition.  These findings are 
further consistent with the veteran's treatment records.  
Accordingly, the criteria for the 40 percent evaluation have 
not been met with respect to evidence of health impairment 
supported by objective examination findings.  

This conclusion is further appropriate in that it recognizes 
that the volume of current medical evidence does not show 
pain on motion, weakness and limited motion during flare-ups.  
Therefore, the provisions of DeLuca are not for application 
in this case.  

The Board also considered whether or not the veteran has met 
the criteria for a 40 percent evaluation based on evidence of 
incapacitating episodes three or more times a year, that is 
to say episodes of loss of strength or ability.  That 
criteria is also not met.  The medical evidence of record 
does not indicate that the veteran exhibits any loss of 
strength in the affected joints.  Moreover, as indicated 
above, at the time of the December 2004 examination the 
veteran reported that he had suffered no flare-ups and lost 
no time from work due to his condition.  In fact, the veteran 
has not stated that he is in any way incapacitated or limited 
because of his arthritis.  Therefore, the Board has 
determined that the criteria for the next higher, or 40 
percent disability rating, has not been met.  

The Board acknowledges that the veteran asserted in January 
2001 Notice of Disagreement that his rheumatoid arthritis 
manifests as dactylitis and chronic pain.  The medical 
evidence of record including both VA examinations and the VA 
treatment records are pertinently negative for findings of 
dactylitis.  In fact, as discussed above, swelling in the 
veteran's fingers was specifically ruled out in the December 
2004 VA examination.  With respect to chronic pain, the Board 
notes that the veteran's reports of chronic pain have been 
noted in the medical records and considered.  The veteran's 
reports of pain have been considered in the currently 
assigned rating.  

The Board has also considered whether or not the veteran has 
met the criteria for the assignment of a 60 percent of a 100 
percent disability rating.  Those criteria are also not met.  
Weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 4 
or more times a year, or a lesser number over prolonged 
periods are not found.  As discussed in greater detail above, 
there has been one finding of mild anemia in May 2000 and 
that has apparently since resolved.  The Board is aware that 
also at the May 2000 examination the veteran reported "maybe 
a 5 pound weight loss."  

However, as discussed in detail above, findings related to 
anemia have not been repeated.  Similarly, the reference to a 
potential weight loss as reported by the veteran have not 
been repeated.  Treatment records from March 2001 to October 
2002 document the veteran's weight and indicate that the 
veteran routinely fluctuated within a 6 pound range.  The 
records show both periods of weight loss as well as weight 
gain by the veteran during that period.  

Therefore, the veteran's current medical condition as 
reported in the treatment records for 2001-2005 and the 
December 2004 VA examination do not support the proposition 
that the veteran's current condition includes weight loss and 
anemia.  Moreover, to the extent that such conditions were 
referenced in May 2000, there is no indication that they were 
productive of a severe health impairment as would be required 
to meet the criteria for the 60 or 100 percent disability 
rating.  
Additionally, as discussed above, the veteran's rheumatoid 
arthritis has not been productive of 3 or more incapacitating 
episodes per year.  Therefore, the criteria pertaining to 4 
or more incapacitating episodes per year as would necessitate 
the assignment of a 60 percent disability rating or total 
incapacitation as would necessitate the assignment of a 100 
percent disability rating are also not met and the assignment 
of a 60 percent or a 100 percent disability rating is not 
warranted.  

Chronic residuals

The Board has also considered whether a rating in excess of 
20 percent could be obtained by virtue of the veteran's 
chronic residuals of rheumatoid arthritis, as measured by 
limitation of motion of the parts affected.  At the December 
2004 VA examination, the examiner noted that the veteran 
complained of stiffness in his left fingers, left foot and 
lumbar spine.  At the May 2000 VA examination, the examiner 
considered reports of stiffness in the veteran's knees and 
hips as well as his feet and low back.  The Board notes that 
a December 2004 VA x-ray reported normal findings of the 
veteran's hip joints and no objective findings relating to 
loss of function of the veteran's hips was contained in the 
May 2000 VA examination.  Thus, based on the joints evaluated 
in May 2000 and December 2004 consideration was therefore 
given to 5228 (thumb), 5229 (index or long finger), 5230 
(ring or little finger, 5260 (leg flexion), 5261 (leg 
extension), 5271 (ankle) and 5278 (claw foot, pes cavus, 
acquired) as well as diagnostic codes related to disabilities 
of the lumbar spine.  

Fingers and Toes

In the December 2004 VA examination the veteran's complaints 
of stiffness in his fingers and toes were evaluated.  As 
demonstrated at his VA examination in December 2004, the 
veteran had full and painless range of motion for the fingers 
of both hands as well as the toes of the left foot, resulting 
in a noncompensable rating for residuals under DC 5228, 5229, 
5230 and 5278.  


The Board has also taken into consideration the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  As discussed above, there has been no 
loss of range of motion in the joints of the veteran's left 
hand and left toes.  Therefore, the provisions of 38 C.F.R. 
§§  4.40, 4.45 and 4.59 are not for consideration in this 
case.

Accordingly, the chronic residuals relating to the fingers 
and toes have been considered and the Board has found that 
the medical evidence indicates that these residuals would 
result in a noncompensable disability rating for each of 
these residuals.  

Knees

At the time of the veteran's May 2000 examination, he 
complained of symptoms in his knees.  With respect to DC 5261 
(leg, limitation of extension), at the time of the May 2000 
VA examination, the last time that knee symptoms were 
reported, the veteran was found to have full extension in 
both knees without evidence of pain on motion.  Accordingly, 
this corresponds to a noncompensable rating.  Insofar as DC 
5260 (leg, limitation of flexion) is concerned, the May 2000 
VA examination indicates flexion to 110 degrees in the 
veteran's right knee and flexion to 105 degrees.  Normal 
flexion of the knee is to 140 degrees.  See 38 C.F.R. 
§ 4.71a, Plate II (2004).  However, under DC 5260 in order to 
be assigned a compensable rating for loss of flexion, flexion 
must be limited to 45 degrees.  Moreover, the noncompesnable 
reduction of the range of motion was not accompanied by 
objective confirmation of limitation of motion such as muscle 
spasm, swelling or satisfactory evidence of painful motion 
such to require the assignment of a 10 percent evaluation for 
the loss of flexion in each of the veteran's knees under DC 
5002.  

The Board has also taken into consideration the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  See DeLuca supra.  The 
report does not indicate pain on motion, incoordination or 
fatigability in the joints of the veteran's knees.  
Accordingly, the provisions of 38 C.F.R. §§  4.40, 4.45 and 
4.59 are not for consideration in this case.

The reported residuals relating to the veteran's knees have 
been considered and the Board has found that the medical 
evidence indicates that these residuals would result in a 
noncompensable disability rating.  

Ankles

For VA rating purposes normal range of motion in the ankles 
is dorsiflexion to 20 degrees and plantar flexion to 45 
degrees.  See 38 C.F.R. § 4.71a, Plate II.  At both VA 
examinations, the veteran exhibited dorsiflexion to 20 
degrees bilaterally.  Plantar flexion was to 30 degrees 
bilaterally at the May 2000 VA examination and to 40 degrees 
bilaterally at the December 2004 VA examination.  Neither 
examiner reported any loss of motion due to pain, swelling, 
spasm or other symptom.  

DC 5271 [ankle, limited motion of] provides for the following 
levels of disability.  20 percent for marked loss of motion, 
10 percent for moderate loss of motion.  When the 
requirements for a compensable rating of a diagnostic code 
are not shown, a 0 percent rating is assigned.  See 38 C.F.R. 
§ 4.31 (2004).  

As noted above, the veteran has full range of dorsiflexion.  
The evidence of record indicates that he has experienced some 
loss of range of motion of plantar flexion.  This loss of 
motion appears to have improved since the May 2000 
examination.  The Board additionally notes that the May 2000 
examiner while concluding that the veteran had plantar 
flexion to 30 degrees also characterized the range of motion 
in the veteran's ankle as "full."  The December 2004 
examination documented a loss of only 5 degrees of motion.  

Therefore, the medical evidence of record does not indicate a 
finding of marked or moderate loss of range of motion as 
would warrant the assignment of a 20 percent or 10 percent 
disability rating.  Accordingly as the veteran's loss of 
range of motion in his ankles as documented by the medical 
evidence of record is slight, the criteria for a compensable 
disability rating for his left and right ankle under DC 5271 
have not been met and a noncompensable disability rating 
would be assigned to those residuals under 38 C.F.R. § 4.31.  

The Board has further taken into consideration the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See DeLuca supra.  As 
discussed above, the examination reports do not indicate pain 
on motion, incoordination or fatigability in the joints of 
the veteran's ankles.  Accordingly, the provisions of 38 
C.F.R. §§  4.40, 4.45 and 4.59 are not for consideration in 
this case.

The reported residuals relating to the veteran's ankles have 
been considered and the Board has found that the medical 
evidence indicates that these residuals would result in a 
noncompensable disability rating.  

Lumbar Spine

With respect to the veteran's lumbar spine complaints, during 
the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  The amendment is 
effective September 26, 2003.  

Where a regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004); VAOGCPREC. 3-2000 
(April 10, 2000); Green v. Brown, 10 Vet. App. 111, 117 
(1997).  Thus, the rule that the veteran is entitled to the 
most favorable of the versions of a regulation that was 
revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a.  Therefore, the Board will address the appropriate 
rating of the veteran's spinal residuals under both criteria 
and whether the veteran is entitled to a higher rating under 
either the old or the new criteria.  It is noted that the 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).

The Board notes that the RO considered whether a separate 
rating could be assigned for the veteran's lumbar spine 
limitations in the June 2005 SSOC.  Accordingly, there is no 
prejudice to the veteran in the Board also doing so.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].

The veteran's arthritis residuals in his lumbar spine were 
described in both the May 2000 and the December 2004 VA 
examinations.  At both examinations the veteran's range of 
motion was measured and there were no findings of tenderness, 
swelling, muscle spasm or pain on motion.  Loss of range of 
motion was confirmed in the December 2004 VA examination.  As 
the veteran's chronic arthritis residuals consist of a loss 
of range of motion of the lumbar spine, the Board has found 
that under the revised criteria, DC 5292 (lumbar spine, 
limitation of motion) should be applied.  In considering the 
current criteria, the Board has applied DC 5237 (lumbosacral 
or cervical strain) to the veteran's arthritis residuals 
based on the veteran's reports of stiffness and loss of range 
of motion.  Under the current schedule all disorders of the 
spine (with the exception of intervertebral disc syndrome) 
are rated under the same criteria and these criteria include 
evaluation of limitation of range of motion.  Therefore, 
under the revised criteria rating the veteran's lumbar spine 
residuals under another diagnostic code would not produce a 
different result.  

The former DC 5292 provided a maximum 40 percent evaluation 
for severe limitation of motion of the lumbar spine, 20 
percent for a moderate limitation and 10 percent for a slight 
limitation. See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(prior to September 26, 2003).  


The current schedule for evaluating disorders of the spine 
provides the following:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100%  Unfavorable ankylosis of the entire spine;

50%  Unfavorable ankylosis of the entire thoracolumbar 
spine;

40%  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30%  Forward flexion of the cervical spine 15 degrees or 
less, or, favorable ankylosis of the entire cervical 
spine;

20%  Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;

10%  Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine 
is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 
30 degrees. The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum 
that can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of 
the spine, the range of motion of the spine in a 
particular individual should be considered normal for 
that individual, even though it does not conform to the 
normal range of motion stated in Note (2). Provided that 
the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004)

At the veteran's May 2000 VA examination, range of motion in 
the lumbar spine was found to include flexion to 90 degrees 
and lateral bending to 30 degrees bilaterally.  There is no 
additional medical evidence documenting the range of motion 
of the veteran's spine until the December 2004 VA 
examination.  At that time, the veteran had flexion to 75 
degrees, extension to 15 degrees, 30 degrees of lateral 
bending bilaterally and 30 degrees of rotation bilaterally.  

For VA rating purposes, normal range of motion for the 
thorocolumbar spine is flexion to 90 degrees, extension to 30 
degrees, 30 degrees of lateral bending bilaterally and 30 
degrees of rotation bilaterally.  See 38 C.F.R. § 4.71a, 
Plate V (2004).  Accordingly, prior to the December 2004 VA 
examination, there was no medical evidence of loss of range 
of motion.  

Applying the revised DC 5292, the medical evidence indicates 
that during the course of the appeal the veteran has suffered 
from, at most, a slight impairment in the range of motion in 
his lumbar spine.  The May 2000 examination did not confirm 
any loss of normal motion and the subsequent examination in 
December 2004 showed normal lateral motion and rotation with 
only slight reduction in flexion and extension.  This would 
correspond to a 10 percent disability rating under the 
revised criteria.  

Turning to the current criteria, as of September 26, 2003, 
there was not of record medical evidence of a compensable 
loss of the range of motion in the veteran's lumbar spine.  
The subsequent December 2004 VA examination indicates a 
reduction of flexion which corresponds to a 10 percent 
disability rating under current DC 5237, that is to say 
forward flexion greater than 60 degrees but not greater than 
85 degrees, or as documented in December 2004, forward 
flexion limited to 75 degrees.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2004) is 
warranted in order to compensate a veteran for functional 
loss due to pain, weakened movement, excess fatigability, 
incoordination, or pain on movement when the rating code 
under which the veteran is rated does not contemplate these 
factors.  See DeLuca, supra.  In this case there is no 
evidence of these additional symptoms so that additional 
compensation under 4.40, 4.45 and 4.59 would be warranted.  
At the December 2004 VA examination, the veteran asserted 
that he was not aware of any loss of mobility in his spine 
and the examiner specifically concluded that there was no 
evidence of pain on motion.  

Therefore, applying both the current and revised criteria to 
the veteran's arthritis residuals of the lumbar spine under 
revised DC 5292 and current DC 5237, which addresses limited 
motion of the lumbar spine, only affords a 10 percent 
evaluation and thus cannot serve as a basis for a rating in 
excess of 20 percent here.  

Chronic Residuals Conclusion

The Board has considered the veteran's symptoms relating to 
his fingers, toes, knees and lumbar spine as chronic 
residuals of rheumatoid arthritis.  When the veteran's 
chronic residuals were separately rated a total evaluation of 
10 percent resulted.  This rating is not in excess of the 
currently assigned 20 percent disability which takes into 
account the active process of the veteran's rheumatoid 
arthritis.  Therefore, an evaluation based on chronic 
residuals is not most advantageous to the veteran and is not 
warranted.  

Fenderson considerations

As discussed above, in Fenderson the Court appeared to 
indicate that the Board could assign staged ratings in cases 
in which the initial assignment of a disability rating was 
being appealed.  

The RO, in its December 2000 rating decision, originally 
assigned a 20 percent disability rating for rheumatoid 
arthritis.  The Board has not changed that rating.  The 
medical evidence of record appears to support the proposition 
that the veteran's service-connected rheumatoid arthritis has 
been relatively stable in terms of lack of occupational 
disturbance, pain, and overall level of function.  For 
example, both the treatment records from March 2001 to 
January 2005 and the December 2004 VA examiner failed to find 
any indication of systemic impairment attributable to the 
veteran's arthritis.  Moreover, both the May 2000 and 
December 2004 VA examination found no evidence of 
incapacitating episodes.  Accordingly, the Board believes 
that the 20 percent rating under Diagnostic Code 5002 is 
properly assigned as of January 26, 2000.  


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for rheumatoid arthritis is denied.   



	                        
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


